UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
JANET L. SNYDER, et al.,                  )
                                          )
      Plaintiffs,                         )
                                          )
             v.                           )                   Civil Action No. 15-0568 (ESH)
                                          )
JULIAN CASTRO, in his capacity as         )
SECRETARY OF THE UNITED STATES            )
DEPARTMENT OF HOUSING AND URBAN )
DEVELOPMENT,                              )
                                          )
      Defendant.                          )
_________________________________________ )

                                             ORDER

       On June 12, 2015, defendant filed a motion pursuant to Rule 12(b)(1) of the Federal

Rules of Civil Procedure to dismiss plaintiff’s complaint as moot. (Def.’s Mot. To Dismiss For

Mootness, June 12, 2015 [ECF No. 18].) Plaintiffs’ response to this motion was due on or

before June 29, 2015, but plaintiffs have neither responded nor sought an extension of time in

which to respond. The Local Rules for this Court provide that if a party fails to file an

opposition to a motion “within the prescribed time, the Court may treat the motion as conceded.”

LCvR 7(b); see Fox v. Am. Airlines, Inc., 389 F.3d 1291, 1295 (D.C. Cir. 2004) (“[W]here the

district court relies on the absence of a response as a basis for treating the motion as conceded,

we honor its enforcement of the rule.” (quoting Twelve John Does v. District of Columbia, 117
F.3d 571, 577 (D.C. Cir.1997))). Accordingly, it is hereby

       ORDERED that defendant’s Motion to Dismiss [ECF No. 18] is GRANTED as

conceded; and it is further

       ORDERED that the above-captioned matter is DISMISSED.
                         /s/   Ellen Segal Huvelle
                         ELLEN SEGAL HUVELLE
                         United States District Judge


Date: July 8, 2015




                     2